





CITATION:
Buckiewicz v. Buckiewicz, 2011 ONCA 62



DATE: 20110121



DOCKET: C52552



COURT OF APPEAL FOR ONTARIO



Laskin, Lang and LaForme JJ.A.



BETWEEN



Marek Buckiewicz and
Marta
          Donovan



Applicants
          (Marek Buckiewicz, Appellant)

(
Marta Donovan, Respondent
)



and



Irene Buckiewicz



Respondent (Respondent)



Marek Buckiewicz, acting in person



Sharon Davis, for the applicant, Marta Donovan



Jordan D. Oelbaum and Robert Levesque, for the respondent,
          Irene Buckiewicz



Heard: January 20, 2011



On appeal from the order of Justice
          Darla A. Wilson of the Superior Court of Justice, dated July 14, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The order of Penny J. required the appellant to deliver a statement of
    claim.  He has not done so.  And he has not provided an explanation for not
    doing so.  In these circumstances, we see no error in the decision of Wilson J.

[2]

Accordingly, the appeal is dismissed with costs fixed at $5,000,
    inclusive of disbursements and applicable taxes.


